DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Martin Moynihan on 4/25/2022.

The application has been amended as follows: 
Amend claim 36 as follows: (Amended) The container (1) as set forth in claim 35, wherein the weight proportion of Al2O3 in the matrix is [



Response to Amendment
Amendment filed 2/15/2022 has been entered and fully considered. Claims 1-18 and 34-38 are pending. Claims 19-33 are cancelled. Claims 35-38 are new. Claim 1 is amended. No new matter is added. 

Response to Arguments
Applicant’s arguments, see REMARKS, filed 2/15/2022, with respect to claim 1 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 



Allowable Subject Matter
Claims 1-18 and 34-38 are allowed.
The following is an examiner’s statement of reasons for allowance:
EGO et al. discloses the use of a carbon matrix (e.g., carbon coating on the fibers) (Paragraph [0028]). 
WEISENSEL et al. disclose the carbonizing of the matrix material to form a carbonized matrix precursor. Then siliconizing the carbonized matrix precursor to form a SiC coating on the fibers (Paragraphs [0038]-[0041]). 
Thus, the combination of EGO et al. and WEISESEL et al. would not lead to an oxide ceramic shell on the fibers, per se. Moreover, Examiner believes that changing the type of coating formed to an oxide ceramic from a SiC coating, as taught by EGO et al. and WEISENSEL et al. would destroy the principle operation of EGO et al. since invention is centered around carbon matrices and WEISENSEL is centered around SiC matrices. To arrive at an oxide ceramic matrix, siliconizing could not be performed on a carbonized pre-matrix. 
NAKANO et al. explicitly discloses that the ceramic is non-oxide (Abstract). Thus, NAKANO et al. appears to explicitly teach away from the claimed oxide ceramic. 
KUMAZAWA et al. does disclose an alumina (e.g., Al2O3) content in the setter (Paragraph [0017]). However, the references noted above teach away from such a ceramic. KUMAZAWA et al., alone, does not teach the remaining limitations of the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX B EFTA/Primary Examiner, Art Unit 1745